Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and arguments with respect to claims 1-32 have been considered but are moot in view of new grounds of rejection. 

Applicant argues that, primary reference, Kim (2017/0318421 A1) is not directed to mesh networks.  Applicant further contends Kim does not “even mention the phrase ‘mesh networks’ ”. 

Examiner politely disagrees with Applicant.  While, Kim does not mention the actual language of “mesh network”, the invention of Kim relates to mesh networks and they are described throughout Kim’s written description. In respect, to representative independent claims of 1, 4 and 8 of the first through third rejections, Kim does in fact teach the mesh networks as defined by commonly and by the Applicant.
Firstly, considering the common definition of a Mesh network is a local network toploty in which infrastructure nodes (access points, gateways switches, base stations, bridges etc.) connect directly, dynamically or non-hierarchically to many other nodes to cooperate to route and send data.

These teachings contradict Applicants arguments that Kim does not disclose a wireless mesh network defined by applicant similarly as “a distributed network of mesh nodes (e.g., wireless routers, cellular base stations, access points)”.  Kim specifically teaches the access devices described as Internet of Things (IoT devices) in [0058] can connect over the above mentioned network devices. In [0119], Kim states network devices have transceivers for cellular, wifi, zifbee, ultra wideband and blue tooth to name a few. 

In regards Applicant amendments, examiner has clarified representative claim 1 to recite: connecting to a mesh network associated with a mesh topology (see illustrations fig. 1, both illustrate a mesh network where nodes connect directly, dynamically and non-hierarchically, where further [0060] the network/gateways are routers, access points, bridges, base stations, eNodeB (LTE) for communicating over IEEE 802.11, LTE, legacy cellular, Bluetooth, UWB, WiMaX, DSL etc.), the mesh network including at least the first device (see network devices which are power plugs in fig. 3) and a second device (see access device 108 in fig. 3), wherein the second device is accessed using one or more access credentials (see [0040], “the server may transmit the network ID and the access device's security key directly to the access device” and note menu of access device in fig. 11);

communicating with the second device without obtaining the one or more access credentials from the second device (see fig. 11, note access device with communication with network device nodes).
Kim does not specifically disclose however Suzuki discloses when a mesh network beacon associated with the mesh network is received ([0015] discloses a beacon signal between terminals of a ad-hoc network containing “certificate of privilege” or credential and a certificate or privilege list table to look up beacon with  as shown in fig. 2).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Suzuki with that of Kim. The motivation for doing so would be to reduce 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 17 & 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2017/0318421 A1) in view of Suzuki et al. (US 2007/0198831 A1).
	Regarding claims 1, 9, 17 & 25, Kim discloses a method of wireless communication of a first device, an apparatus and non-transitory computer-readable medium comprising:
connecting to a mesh network associated with a mesh topology (see illustrations fig. 1, both illustrate a mesh network where nodes connect directly, dynamically and non-hierarchically, where further [0060] the network/gateways are routers, access points, bridges, base stations, eNodeB (LTE) for communicating over IEEE 802.11, LTE, legacy cellular, Bluetooth, UWB, WiMaX, DSL etc.), the mesh network including at least the first device (see network devices which are power plugs in fig. 3) and a second device (see access device 108 in fig. 3), wherein the second device is accessed 
receiving, from a mesh network entity (see server [0038]), the one or more access credentials of the second device (see [0038] To allow a cloud network server may provide a network ID and/or one or more keys to a network device and/or to the access device (e.g., running an application, program, or the like)), wherein the one or more access credentials is maintained at the first device (see  [0040], “The network device may store the network ID and its unique security key”): and
communicating with the second device without obtaining the one or more access credentials from the second device (see fig. 11, note access device with communication with network device nodes).
Kim does not specifically disclose however Suzuki discloses when a mesh network beacon associated with the mesh network is received ([0015] discloses a beacon signal between terminals of a ad-hoc network containing “certificate of privilege” or credential and a certificate or privilege list table to look up beacon with  as shown in fig. 2).

 	Regarding claims 2, 10, 18, 26; Kim in view of Suzuki discloses the method of claim 1,9,17 & 25 wherein the one or more access credentials include at least one of wireless local area network. (WLAN) credentials-aad or short-range communication credentials (see wireless local area network [0058]).
 	Regarding claims 3, 11, 19 & 27; Kim in view of Suzuki discloses the method, apparatuses, and computer-readable medium of claims 1,9,17 & 25 further comprising:
 	Kim does not specifically disclose however Suzuki disclose receiving a mesh network beacon associated with the mesh network from the second device, wherein the mesh network beacon indicates that the second device is part of the mesh network and is available for connection (see [0021], “a receiver for receiving a signal including beacon information having an operation mode of a first terminal from the first terminal; and an authentication request unit for sending, when the operation mode of the terminal and the operation mode of the first terminal coincides with each other”);
.

Claims 5, 7, 13, 15, 21, 23, 29, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KIM 2017/0318421 A1) in view of Chow et al. (US 2018/0091506 A1) in view of Patil et al. (US 2016/0014669 A1) in further view of Suzuki et al. (US 2007/0198831 A1).
 	Regarding claims 5, 13, 29 & 21, Kim discloses the method, computer readable medium and apparatus of wireless communication of a first device, comprising: 
connecting with a mesh network associated with a mesh topology (see illustrations fig. 1, both illustrate a mesh network where nodes connect directly, dynamically and non-hierarchically, where further [0060] the network/gateways are routers, access points, bridges, base stations, eNodeB (LTE) for communicating over IEEE 802.11, LTE, legacy cellular, Bluetooth, UWB, WiMaX, DSL etc. ), the mesh network including a second device (see network of fig. 3) wherein the second device includes one or more access credentials (see [0040], “the server may transmit the network ID and the access device's security key directly to the access device”), and wherein the one or more access see  [0040], “The network device may store the network ID and its unique security key”); 
 	Kim does not specifically disclose however Chow discloses receiving published information from the mesh network, the published information originating from the second device (see [0078], “second IoT device 102B may broadcast across network 122 using any of the exemplary communications protocols outlined above.”); 
 		It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Momchilov with that of Chow. Doing so would improve user friendliness where the interface unit is insufficient.
 	Chow does not specifically disclose however Patil discloses determining one or more properties associated with the mesh network (see [0042], “may include attributes regarding the mesh network”);
performing an action based on the published information associated with the one or more properties (see [0042], “The advertised parameters also referred to as Data Path attributes) may include attributes regarding the mesh network and/or the default data path, including identifying when the mesh 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Kim/Chow with that of Patil. Doing so would conform to ordinary standards in the art.
Kim, Chow and Patil do not explicitly disclose however Suzuki discloses wherein the first device is not part of the mesh network (see [0083] “ad-hoc” system where some but not all devices directly communicate with each other, here mesh to non-mesh would be encompassed by ad-hoc. Additionally, this appears to be a negative limitation without a patentable distinction and may be an intended use to connect a mesh network device with one that is not; furthermore, it is well-known a non-mesh network device can connect with mesh network device).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Suzuki with that of Kim, Chow and Patil. The motivation for doing so would be to reduce security problems and reduce access management complexity (see [0008] of Suzuki).
Regarding claims 7, 15, 31 & 23, Kim, Chow, Patel and Suzuki disclose an apparatuses and computer-readable medium of claims 5, 13, 29 and 21.  Chow discloses wherein the one or more properties includes at least one of playing an audio file, displaying an image, and performing navigation (see digital image [0048]).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Chow with that of Kim. Doing so would conform to widely expected communications standards and user expectations.

Claims 8, 16, 32, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Momchilov et al. (US 2016/0337346 A1) in view of Kang et al.  (US 2013/0250904 A1) in  further view of Patil et al. (US 2016/0014669 A1) in further view of Suzuki et al. (US 2007/0198831 A1).
 	Regarding claims 8, 16, 32 & 24, Kim discloses a method, a non-transitory computer-readable medium and an apparatus of wireless communication of a mesh network entity, comprising: 
 	identifying a mesh network associated with a mesh topology (see illustrations fig. 1, both illustrate a mesh network where nodes connect directly, dynamically and non-hierarchically, where further [0060] the network/gateways are routers, access ), the mesh network including at least a first device and a second device (see [0039], “In some cases, a unique key may be generated for the network device and a separate unique key may be generated for the access device.  The keys may be specifically encrypted with unique information identifiable only to the network device and the access device.”), wherein the first device is accessed using one or more access credentials (see  [0040], “The network device may store the network ID and its unique security key”), and wherein the one or more access credentials is maintained at the second device (see [0040], “the server may transmit the network ID and the access device's security key directly to the access device”);

Kim does not disclose however Momchilov discloses transmitting the information to the second device when the second device is connected to the mesh network (see send to second device in [0008])
 	determining if the second device is connected to the mesh network (see [0008], “determine a second user device in the device mesh”); 

 	Momchilov does not disclose however Kang discloses maintain the packet in a buffer/maintaining the information published by the first device when it is determined that the second device is not connected to the mesh network (see buffer and for nonmesh station, table 1);
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Kang in further view of Kim in view of Momchilov. Doing so would conform to well-known conventions standard in the art.
 	Kim, Momchilov and Kang do not disclose however Patil discloses determining one or more properties associated with the mesh network (see [0042], “may include attributes regarding the mesh network”)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Kim, Momchilov and Kang with that of Patil. Doing so would conform to ordinary standards in the art.

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Kim, MOmchilov, Kang, Patil with that of Suzuki. Doing so would improve network resource efficiency. 

Claims 4, 28, 20 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0318421 A1) in view Kang et al. (US 2013/0250904 A1) in further view of Suzuki et al. (US 2007/0198831 A1).
 	Regarding claims 4, 12, 20 and 28, Kim discloses the method of wireless communication of a mesh network entity, apparatuses and non-transitory computer-readable medium comprising:
identifying a mesh network associated with a mesh topology (see illustrations fig. 1, both illustrate a mesh network where nodes connect directly, dynamically and non-hierarchically, where further [0060] the network/gateways are routers, access points, , wherein the second device is accessed using one or more access credentials ( [0040]  the server may transmit the network ID and the access device ' s security key directly to the access device), and wherein the one or more access credentials is maintained at the first device (see [0040], “The network device may store the network ID and its unique security key”):
receiving, from the first device, a packet intended for the second device (see [0035] a wireless local area network between network devices and access device would use packets, WLAN uses packets and this is commonly known in the art); 
determining whether the second device is connected to the mesh network (see [0096], “those network devices , network devices 302 - 308 and / or access device 108 may be continuously scanning network 300 ( including , for example , running discovery algorithms ) to determine whether any devices within 
maintaining the packet in a buffer when the mesh network entity determines that the second device is not connected to the mesh network; and
 communicating the packet to the second device when the mesh network entity determines that the second device is connected to the mesh network (see [0097], “receive communication from other devices around network 300, including the status of each of those devices , each network device within network 300 may know the status of each other network device in the network 300” therefore, where status is know communication will only occur where it is known another device is on the network).
Kim does not specifically disclose however Kang discloses “maintaining the packet in a buffer when it is determined that the second device is not connected to the mesh network;” (see buffer and for non-mesh station, table 1, here non-mesh devices are buffered, therefore not in the mesh network, i.e. sleep STA, stations etc.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of 
Kim in view of Kang do not specifically disclose however Suzuki discloses “without obtaining the one or more access credentials from the second device” (as in the instant application Suzuki discloses a look up table to relate the received beacon to access privileges and those privileges or credentials are not directly exchanged, see fig. 2, [0015])
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Suzuki with that of Kim. The motivation for doing so would be to reduce security problems and reduce access management complexity (see [0008] of Suzuki).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. WILFORD SHAHEED whose telephone number is
 (469)295-9175. The examiner can normally be reached on Monday-Friday 9 am-6pm; EST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor Jinsong Hu can be reached at (571)272-3695 where attempts to reach the examiner are unsuccessful.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALID W SHAHEED/Primary Examiner, Art Unit 2643